Citation Nr: 1244249	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for allergic bronchitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon, that denied the above claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran asserts that he has allergic bronchitis that worsened during his period of active service.  His January 1966 pre-induction report of medical examination shows that the allergic rhinitis was noted at entrance.  The service records also include copies of correspondence from the Veteran's pre-service private medical care providers indicating related treatment.  His July 1968 separation report of medical examination shows that asthmatic bronchitis was indicated which was said to have existed prior to service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111 , 1137. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 ; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

However, the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson, 7 Vet. App. at 470 (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe , 7 Vet. App. at 246 (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

If, however, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Here, the Veteran has reported that his allergic bronchitis worsened during and since his period of active duty, an allegation he is certainly competent to make.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

The requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the United States Court of Appeals for Veterans Claims (Court) clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review." VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

In this regard, the Veteran was afforded a VA examination in July 2009 following which he was diagnosed with minimal chronic obstructive pulmonary disease, and past history of allergic rhinitis and bronchitis which have not required treatment for many years.  The examiner added that the Veteran did not have a respiratory problem that significantly affected his daily activities or usual occupation.  The examiner, however, did not provide an opinion as to whether any of the Veteran's diagnosed disabilities were etiologically related to service, to include whether they had pre-existed service and whether or not they increased in severity during service.

Additionally, a letter from L. L. C., M.D., dated in August 2009, shows that the Veteran was said to have been treated for severe allergies and sinus infections since 2005, and that he still required the use of regular medication for treatment.  These findings appear to contradict those of the VA examiner who suggested that the Veteran had a history of allergic rhinitis and bronchitis which had not required treatment for many years.

It further warrants pointing out that the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.   See Barr, 21 Vet. App. at 305.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.   

Other precedent cases have indicated that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg or separated shoulder, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Consequently, a new examination is needed to answer the determinative questions because the July 2009 VA examination is inadequate.  See 38 C.F.R. §§ 4.2, 19.9. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an additional VA examination so as to assess the nature and etiology of his asserted allergic bronchitis.  All diagnostic testing and evaluation deemed necessary should be performed. 

The examiner must review all pertinent records in the claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following questions: 

(a)  Medical comment is needed as to whether it is at least as likely as not that a respiratory disorder, to include allergic bronchitis, is attributable to the Veteran's active service or dates back to his period of active service. 

In making this determination, the examiner is asked to keep in mind the Veteran is competent to report his symptoms as this requires only personal knowledge, not medical expertise, as such come to him through his senses.  The examiner must specifically address the Veteran's reports as to the onset and continuity of symptomatology in determining whether his asserted disorder may have originated in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion). 

(b)  Further, did the Veteran clearly and unmistakably have a respiratory disorder, to include allergic bronchitis, when entering his period of active service?  If so, is there also evidence clearly and unmistakably indicating that the pre-existing condition was not aggravated during or by his period of service beyond its natural progression? 

The examiner must discuss the rationale for all conclusions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file. 

If these matters cannot be medically determined without resorting to mere speculation, this should be expressly indicated and an explanation provided as to why this is not possible or feasible. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


